Exhibit 10.1

 

SENIOR EXECUTIVE AGREEMENT

 

THIS AGREEMENT by and between ON ASSIGNMENT, INC., a Delaware corporation (the
“Company”) and PETER T. DAMERIS (“Executive”) is executed on October 27, 2003,
but is effective for all purposes as of November 3, 2003.

 

Recitals

 

A.     The Company and Executive desire to enter into an agreement pursuant to
which Executive will be employed as the Chief Operating Officer and Executive
Vice President of the Company on the terms and conditions set forth in this
Agreement.

 

B.      Certain definitions are set forth in Section 4 of this Agreement.

 

Agreement

 

The parties hereto agree as follows:

 

1.             Employment.  The Company hereby engages Executive to serve as the
Chief Operating Officer and Executive Vice President of the Company, and
Executive agrees to serve the Company, during the Service Term (as defined in
Section 1(f) hereof) in the capacities, and subject to the terms and conditions,
set forth in this Agreement.

 

(a)           Services.  During the Service Term, Executive, as Chief Operating
Officer and Executive Vice President of the Company, shall have all the duties
and responsibilities customarily rendered by Chief Operating Officers of
companies of similar size and nature and as may be reasonably assigned from time
to time by the Board and the Company’s Chief Executive Officer (the “CEO”). 
Executive will report directly to the CEO.  Executive will devote his best
efforts and substantially all of his business time and attention (except for
vacation periods and periods of illness or other incapacity) to the business of
the Company and its Affiliates.  Notwithstanding the foregoing, and provided
that such activities do not interfere with the fulfillment of Executive’s
obligations hereunder, Executive may (A) serve as an officer, director or
trustee of any charitable or non-profit entity; (B) own a passive investment in
any private company and own up to 5% of the outstanding voting securities of any
public company; or (C) serve as a director of up to two other companies so long
as such companies do not compete with the Company.  Unless the Company and
Executive agree to the contrary, Executive’s place of employment shall be at the
Company’s principal executive offices in Calabasas, California; provided,
however, that Executive will travel to such other locations of the Company and
its Affiliates as may be reasonably necessary in order to discharge his duties
hereunder.  Executive shall have the right to attend all meetings of the Board
of Directors of the Company and will be considered for Board membership on the
first anniversary of the effective date of this agreement.

 

--------------------------------------------------------------------------------


 

(b)           Salary, Bonus and Benefits.

 

(i)            Salary and Bonus.  During the Service Term, the Company will pay
Executive a base salary (the “Annual Base Salary”) as the Board may designate
from time to time, at the rate of not less than $328,000 per annum; provided,
however, that the Annual Base Salary shall be subject to review annually (at the
end of each of fiscal year of the Company) by the Board for upward increases
thereon.  Executive will be eligible to receive an annual bonus in an amount of
up to 100% of Executive’s Annual Base Salary for such fiscal year, as determined
by the Compensation Committee of the Board of Directors based upon the Company’s
achievement of budgetary and other objectives set by the Compensation Committee
after review of a financial performance plan that is prepared by Executive and
CEO and recommended to the Compensation Committee.  A 50% bonus opportunity will
apply to achievement of plan targets that are a combination of targets for
revenue and EBITDA.  An additional 50% bonus opportunity (thereby making the
total bonus opportunity 100% of Executive’s Annual Base Salary) will apply for
performance exceeding plan targets based upon revenue and EBITDA performance,
and further based on a formula adopted by the Compensation Committee after
consultation with Executive and the CEO.  Within 90 days of the effective date
of this Agreement, Executive and the CEO will submit a performance plan to the
Compensation Committee and the Compensation Committee will adopt a performance
plan and targets applicable to Executive.  All plan performance targets will be
defined in terms that exclude the effects of any nonrecurring charges related to
goodwill write-offs or changes in accounting treatment.  The annual bonus, if
any, shall be due and payable to Executive prior to March 30 of the following
fiscal year.

 

(ii)           Benefits.  During the Service Term, Executive shall be entitled
to participate in and shall receive all benefits under pension benefit plans
provided by the Company (including without limitation participation in any
Company incentive, savings and retirement plans, practices, policies and
programs) to the extent applicable generally to other peer executives of the
Company.  In addition, during the Service Term, the Executive and/or the
Executive’s family shall be entitled to participate and shall receive all
benefits under welfare plans provided by the Company (including without
limitation medical prescriptions, dental, disability, employee life, group life,
accidental life and travel accident insurance plans and plans) to the extent and
on the same basis applicable generally to other peer executives of the Company. 
Executive shall be reimbursed for customary travel and other expenses, subject
to standard and reasonable documentation requirements.  In addition, Executive
will receive a stipend of $450 per month for lease of an automobile and other
related expenses during the Service Term.  Executive shall also be eligible to
receive four weeks paid vacation per annum.  Any unused vacation time during
each fiscal year shall be “rolled-over” to the following fiscal year to the
extent permitted by the Company’s policies for other senior executives of the
Company.

 

(iii)         Stock Options.  Executive shall receive a stock option grant for
the purchase of 200,000 shares of the common stock of the Company at an exercise
price

 

2

--------------------------------------------------------------------------------


 

equal to the closing price of the Company’s common stock (the “Common Stock”) on
the NASDAQ National Market System on the last trading day preceeding the date of
grant.   All options shall (i) be exercisable at the fair market value of the
Common Stock on the date of grant; (ii) vest over a four-year period with 25%
vesting on the first anniversary of the effective date hereof and monthly
thereafter at the rate of 1/36th of the remainder of the grant (subject to
accelerated vesting upon a change of control or permanent disability to the
extent permitted by the Company’s stock option plan); and (iii) expire not later
than the tenth anniversary of the date of grant.  The terms and conditions of
the stock options shall otherwise be those set forth under the Company’s stock
option plan and shall be consistent with the terms contained in stock option
agreements provided to other key executives of the Company.

 

(iv)          Relocation Benefits.  The Company will pay or reimburse Executive
for the expenses incurred by Executive in connection with (a) the relocation of
Executive, Executive’s family and household to the area of the Company’s
headquarter and (b) the establishment of Executive’s new residence in the area
of the Company’s headquarters, which expenses shall include but not be limited
to, travel expenses, mortgage fees and closing costs, subject to standard and
reasonable documentation requirements.  If the Internal Revenue Service or any
state or local taxing authority takes the position that the relocation expenses
paid or reimbursed subject to this Section 1(b)(iv) results in the receipt of
taxable income to Executive, such expenses shall include an amount equal to the
aggregate Federal, state and local income and employment taxes imposed on
Executive as a direct result of such payment or reimbursement.  The maximum
amount the Company will pay or reimburse for relocation expenses pursuant to
this Section 1(b)(iv) is $130,000, this limit excluding any additional amounts
the Company will reimburse Executive for any taxes due on any portion of this
relocation reimbursement because that reimbursement has been deemed taxable
income to the Executive.

 

(c)           Termination.

 

(i)                                    Events of Termination.  Executive’s
employment with the Company shall cease upon:

 

(A)                              Executive’s death.

 

(B)                                Executive’s voluntary retirement.

 

(C)           Executive’s permanent disability, which means his incapacity due
to physical or mental illness such that he is unable to perform the essential
functions of his previously assigned duties for a period of six months in any
twelve month period and such permanent incapacity has been determined to exist
by either (x) the Company’s disability insurance carrier or (y) by the Board in
good faith based on competent medical advice in the event that the Company does
not maintain disability insurance on Executive.

 

3

--------------------------------------------------------------------------------


 

(D)          Termination by the Company by the delivery to Executive of a
written notice from the Board or the CEO that Executive has been terminated
(“Notice of Termination”) with or without Cause.  “Cause” shall mean:

 

(1)           Executive’s (aa) conviction of a felony; (bb) Executive’s
commission of any other material act or omission involving dishonesty or fraud
with respect to the Company or any of its Affiliates or any of the customers,
vendors or suppliers of the Company or its Subsidiaries; (cc) Executive’s
misappropriation of material funds or assets of the Company for personal use; or
(dd) Executive’s engagement in unlawful harassment or other discrimination with
respect to the employees of the Company or its Subsidiaries;

 

(2)           Executive’s continued substantial and repeated neglect of his
duties, after written notice thereof from the Board, and such neglect has not
been cured within 30 days after Executive receives notice thereof from the
Board;

 

(3)           Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder that is materially and demonstrably
injurious to the Company;

 

(4)           Executive’s engaging in conduct constituting a breach of Sections
2 or 3 hereof that is not cured in full within 15 days, and is materially and
demonstrably injurious to the Company, after  notice of default thereof, from
the Company, as determined by a court of law.

 

In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause.  Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company.  In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause.  If the Directors do
not provide such confirmation, the termination shall be treated as other than
for Cause.  Notwithstanding anything to the contrary contained in this
paragraph, Executive shall have the right after termination has occurred to
appeal any determination by the Board that such termination was for “Cause” in
accordance with the provisions of Section 7(f) hereof.

 

The delivery by the Company of notice to Executive that it does not intend to
renew this Agreement as provided in Section 1(f) shall constitute a termination
by the Company without Cause unless such notice fulfills the requirements of
Section 1(c)(i)(D)(1), (2), (3) or (4) above.

 

4

--------------------------------------------------------------------------------


 

(E)           Executive’s voluntary resignation by the delivery to the Company
and the Board of at least 30 days written notice from Executive that Executive
has resigned with or without Good Reason.  “Good Reason” shall mean Executive’s
resignation from employment with the Company within 30 days after the occurrence
of any one of the following:

 

(1)           the failure of the Company to pay an amount owing to Executive
hereunder after Executive has provided the Company and the Board with written
notice of such failure and such payment has not thereafter been made within 15
days of the delivery of such written notice;

 

(2)           the relocation of Executive from the corporate headquarters
metropolitan area (as  of the date of this agreement) without his consent.

 

The delivery by Executive of notice to the Company that he does not intend to
renew this Agreement as provided in Section 1(f) shall constitute a resignation
by Executive without Good Reason unless such notice fulfills the requirements of
Section 1(c)(i)(E)(1)or (2) above.

 

(ii)           Date of Termination.  “Date of Termination” means (i) if the
employment is terminated for Cause, or by Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, (ii) if the employment is terminated other than for Cause or Disability, the
Date of Termination shall be the date on which the Employer notifies the
Employee of such termination and (iii) if the Employee’s employment is
terminated by reason of death or disability, the date of Termination shall be
the date of death or the disability effective date, as the case may be.

 

(iii)         Rights on Termination.

 

(A)          In the event that termination is by the Company without Cause
(including by operation of the last paragraph of Section 1(c)(i)(D) above) or by
Executive with Good Reason, the Company will continue, for a period of eighteen
(18) months commencing on the effective date of the termination (the “Severance
Period”), to pay Executive a monthly or bi-weekly portion of the Annual Base
Salary on regular salary payment dates.  During the Severance Period, the
Company will also pay for Executive’s existing Company insurance coverage.  The
payments of Annual Base Salary and insurance premiums in accordance with this
Section 1(c)(iii)(A) are collectively referred to as “Severance Payments”. This
Section 1(c)(iii)(A) shall not apply unless the Company and Executive have
executed a contingent mutual release in a form mutually acceptable to both the
Company and Executive and is subject to paragraph (e) below.  In addition, the
Company will pay to Executive in a lump sum any accrued but unused vacation
time.

 

5

--------------------------------------------------------------------------------


 

(B)           If the Company terminates Executive’s employment for Cause, or if
Executive resigns without Good Reason (including by operation of the last
paragraph of Section 1(c)(i)(E)), the Company’s obligations to pay any
compensation or benefits under this Agreement (other than accrued but unused
vacation time which shall be paid to Executive in a lump sum payment) and all
vesting under all stock options held by Executive will cease effective as of the
date of termination.  Executive’s right to receive any other health or other
benefits, if any, will be determined under the provisions of applicable plans,
programs or other coverages.

 

(C)           If Executive’s employment terminates because of  Executive’s death
or permanent disability, then Executive or his estate shall be entitled to any
disability income or life insurance payments from any insurance policies (other
than any  “key man” life insurance policy) paid for by the Company.  In
addition, if such death or disability occurs while Executive is employed
hereunder, for a period of six (6) months commencing on the date of such death
or such disability is established, Executive or his estate shall be entitled to
payment of his monthly or bi-weekly portion of the Annual Base Salary on regular
salary payment dates.

 

Notwithstanding the foregoing, the Company’s obligation to Executive for
severance pay or other rights under either subparagraphs (A) or (B) above (the
“Severance Pay”) shall cease if Executive is found by a court of law to be in
material violation of the provisions of Sections 2 or 3 hereof.  Until such time
as Executive has received all of his Severance Payments, he will be entitled to
continue to receive any health, life, accident and disability insurance benefits
provided by the Company to Executive under this Agreement.

 

(d)           Mitigation. The Company’s obligation to continue to provide
Executive with the Severance Payments pursuant to Section 1(c)(iii)(A) above and
the benefits pursuant to the second sentence of Section 1(c)(iii)(C) above shall
cease if Executive becomes employed as a senior executive by a third party.

 

(e)           Liquidated Damages. The parties acknowledge and agree that damages
which will result to Executive for termination by the Company without Cause
shall be extremely difficult or impossible to establish or prove, and agree that
the Severance Payments shall constitute liquidated damages for any breach of
this Agreement by the Company through the Date of Termination.  Executive agrees
that, except for such other payments and benefits to which Executive may be
entitled as expressly provided by the terms of this Agreement or any applicable
Benefit Plan, such liquidated damages shall be in lieu of all other claims that
Executive may make by reason of termination of his employment or any such breach
of this Agreement and that, as a condition to receiving the Severance Payments,
Executive will execute a contingent mutual release of claims in a form
reasonably satisfactory to both the Company and Executive.

 

(f)            Term of Employment.  Unless Executive’s employment under this
Agreement is sooner terminated as a result of Executive’s termination in
accordance with the provisions of Section 1(c)

 

6

--------------------------------------------------------------------------------


 

above, Executive’s employment under this Agreement shall commence on November 7,
2003 and shall terminate on November 6, 2006 (the “Service Term”); provided,
however, that Executive’s employment under this Agreement, and the Service Term,
shall be automatically renewed for additional one-year periods commencing on
November 7, 2006 and, thereafter, on each successive anniversary of such date
unless either the Company or Executive notify the other party in writing within
ninety (90) days prior to any such November 7th anniversary that it or he
desires not to renew Executive’s employment under this Agreement.  All
references herein to “Service Term” shall include any renewals thereof after
November 6, 2006.

 

2.             Confidential Information; Proprietary Information, etc.

 

(a)           Obligation to Maintain Confidentiality. Executive acknowledges
that any Proprietary Information disclosed or made available to Executive or
obtained, observed or known by Executive as a direct or indirect consequence of
his employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates.  Therefore,
Executive agrees that he will not at any time (whether during or after
Executive’s term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary Information or Records for any reason whatsoever
without the Board’s consent, unless and to the extent that (except as otherwise
provided in the definition of Proprietary Information) the aforementioned
matters become generally known to and available for use by the public other than
as a direct or indirect result of Executive’s acts or omissions to act.
Executive agrees to deliver to the Company at the termination of his employment,
as a condition to receipt of the next or final payment of compensation, or at
any other time the Company may request in writing (whether during or after
Executive’s term of employment), all Records which he may then possess or have
under his control. Executive further agrees that any property situated on the
Company’s or its Affiliates’ premises and owned by the Company or its
Affiliates, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by Company or its Affiliates and their
personnel at any time with or without notice.  Nothing in this Section 2(a)
shall be construed to prevent Executive from using his general knowledge and
experience in future employment so long as Executive complies with this Section
2(a) and the other restrictions contained in this Agreement.

 

(b)           Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information  (whether or
not patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or Records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such Affiliate.  Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be

 

7

--------------------------------------------------------------------------------


 

deemed a “work made for hire” under the copyright laws, and the Company or such
Affiliate shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” Executive hereby assigns and
agrees to assign to Company or such Affiliate all right, title and interest,
including without  limitation, copyright in and to such copyrightable work. 
Executive shall promptly disclose such Work Product and copyrightable work to
the Board and perform all actions reasonably requested by the Board (whether
during or after Executive’s term of employment) to establish and confirm the
Company’s or its Affiliate’s ownership (including, without limitation, execution
of assignments, consents, powers of attorney and other instruments). 
Notwithstanding anything contained in this Section 2(b) to the contrary, the
Company’s ownership of Work Product does not apply to any invention that
Executive develops entirely on his own time without using the equipment,
supplies or facilities of the Company or its Affiliates or Subsidiaries or any
Proprietary Information (including trade secrets), except that the Company’s
ownership of Work Product does include those inventions that:  (a) relate to the
business of the Company or its Affiliates or Subsidiaries or to the actual or
demonstrably anticipated research or development relating to the Company’s
business; or (b) result from any work that Executive performs for the Company or
its Affiliates or Subsidiaries.

 

(c)           Third Party Information. Executive understands that the Company
and its Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions of
Sections 2(a) and 2(b) above, Executive shall hold Third Party Information in
the strictest confidence and shall not disclose to anyone (other than personnel
of the Company or its Affiliates who need to know such information in connection
with their work for the Company or its Affiliates) or use, except in connection
with his work for the Company or its Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing.

 

(d)           Use of Information of Prior Employers, etc. Executive will abide
by any enforceable obligations contained in any agreements that Executive has
entered into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.

 

(e)           Compelled Disclosure. If Executive is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Proprietary Information or Third Party Information to any Person, Executive
will immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose such Proprietary Information or
Third Party Information to the extent legally required; provided, however, that
Executive will use his

 

8

--------------------------------------------------------------------------------


 

reasonable best efforts to ensure that such Proprietary Information is treated
confidentially by each Person to whom it is disclosed.

 

3.             Nonsolicitation.

 

(a)           Nonsolicitation. As long as Executive is an employee of the
Company or any Affiliate thereof, and for eighteen (18) months thereafter,
Executive shall not directly or indirectly through another entity: (i) induce or
attempt to induce any employee of the Company or any Affiliate to leave the
employ of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or any Affiliate and any employee thereof; (ii)
hire or employ any person who was an employee of the Company or any Affiliate at
any time during the nine (9) month period immediately preceding the date of such
Executive’s termination; (iii) induce or attempt to induce any customer, client,
supplier, licensee or other business relation of the Company or any Affiliate to
cease doing business with the Company or such Affiliate, or in any way interfere
with the relationship between any such customer, client, supplier, licensee or
business relation and the Company or any Affiliate; (iv) call on, solicit or
service any Person who was a customer or client of the Company or any Affiliate
or (v) call on, solicit or service any Person who was Prospective Client for any
purpose which directly or indirectly competes with the business of the Company. 
For purposes hereof, a “Prospective Client” means any Person whom the Company or
any of its Affiliates has entertained discussions with to become a client or
customer at any time during the twelve (12) month period immediately preceding
the date of such Executive’s termination.

 

(b)           Acknowledgment. Executive acknowledges that in the course of his
employment with the Company and its Affiliates, he has and will become familiar
with the trade secrets and other Proprietary Information of the Company and its
Affiliates. It is specifically recognized by Executive that his services to the
Company and its Subsidiaries are special, unique and of extraordinary value,
that the Company has a protectable interest in prohibiting Executive as provided
in this Section 3, that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement with Executive without the restriction of this Section 3.
Executive further acknowledges that the restrictions contained in this Section 3
do not impose an undue hardship on him and, since he has general business skills
which may be used in industries other than that in which the Company and its
Subsidiaries conduct their business, do not deprive Executive of his
livelihood.  Executive further acknowledges that the provisions of this Section
3 are separate and independent of the other sections of this Agreement.

 

(c)           Enforcement, etc.  If, at the time of enforcement of Section 2 or
3 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances as determined by the court shall be substituted for the stated
period, scope or area.  Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement.  Therefore, without limiting the

 

9

--------------------------------------------------------------------------------


 

generality of Section 7(g), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof.

 

(d)           Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement; (ii) agree that all claims in respect of such action or proceeding
may be heard or determined in any such court; and (iii) agree not to bring any
action or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement in any other court.  The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. The parties hereby agree that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law.

 

GENERAL PROVISIONS

 

4.             Definitions.

 

“Affiliate” of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with such Person.

 

“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.

 

“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important.  Proprietary Information does not include any information which
Executive has obtained from a Person other than an employee of the Company,
which was disclosed to him without a breach of a duty of confidentiality.

 

10

--------------------------------------------------------------------------------


 

“Records” means (i) any and all procedure manuals, books, records and accounts;
(ii) all property of the Company and its Affiliates, including papers, note
books, tapes and similar repositories containing Proprietary Information; (iii)
all invoices and commission reports; (iv) customer lists — partial and/or
complete; (v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi)
samples; (vii) promotional letters, brochures and advertising materials; (viii)
displays and display materials; (ix) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (x) information concerning revenues and profitability and any other
financial conditions of the Company and its Affiliates; (xi) information
concerning the Company and its Affiliates which was input by Executive or at his
direction, under his supervision or with his knowledge, including on any floppy
disk, diskette, cassette or similar device used in, or in connection with, any
computer, recording devices or typewriter; (xii) data, account information or
other matters furnished by customers of the Company and its Affiliates; and
(xiii) all copies of any of the foregoing data, documents or devices whether in
the form of carbon copies, photo copies, copies of floppy disks, diskettes,
tapes or in any other manner whatsoever.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

5.             Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class United
States mail (postage prepaid, return receipt requested) or sent by reputable
overnight courier service (charges prepaid) or by facsimile to the recipient at
the address below indicated:

 

 

If to Executive:

 

 

 

 

 

Peter T. Dameris

 

 

26651 West Agoura Road

 

 

Calabasas, California 91302

 

 

Tel No.:

(818) 878-7900

 

 

If to the Company:

 

 

 

 

 

26651 West Agoura Road

 

 

Calabasas, California 91302

 

 

Attention:

Chief Executive Officer

 

 

Tel No.:

(818) 871-3300

 

 

Fax No.:

(818) 880-0056

 

11

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

Hogan & Hartson, LLP

 

555 Thirteenth Street, N.W.

 

Washington, D.C.  20004

 

Attention:

J. Hovey Kemp

 

Tel No.:

(202) 637-5623

 

Fax No.:

(202) 637-5910

 

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

6.             Executive’s Representations and Warranties.  Executive represents
and warrants that he has full and authority to enter into this Agreement and
fully to perform his obligations hereunder, that he is not subject to any
non-competition agreement, and that his past, present and anticipated future
activities have not and will not infringe on the proprietary rights of others,
including, but not limited to, proprietary information rights or interfere with
any agreements he has with any prior employee.  Executive further represents and
warrants that he is not obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, which would
conflict with or result in a breach of this Agreement or which would in any
manner interfere with the performance of his duties for the Company.

 

7.             General Provisions.

 

(a)           Expenses. Each party shall bear his or its own expenses in
connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated by this Agreement.

 

(b)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c)           Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

(d)           Counterparts; Facsimile Transmission. This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. Each party to
this Agreement agrees that it will be bound

 

12

--------------------------------------------------------------------------------


 

by its own telecopied signature and that it accepts the telecopied signature of
each other party to this Agreement.

 

(e)           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable and, provided further that, the rights and obligations of the Company
may be assigned to any Affiliate of the Company.

 

(f)            Choice of Law; Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement and the exhibits
hereto will be governed by and construed in accordance with the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Agreement; (ii) agree that all
claims in respect of such action or proceeding may be heard or determined in any
such court; and (iii) agree not to bring any action or proceeding arising out of
or relating to this Agreement in any other court. Executive hereby waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. The parties hereby agrees that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law.

 

(g)           Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

(h)           Amendment and Waiver. The provisions of this Agreement may be
amended or and waived only with the prior written consent of the Company,
Executive and the Investor.

 

(i)            Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.

 

(j)            Termination. This Agreement shall survive the termination of
Executive’s employment with the Company and shall remain in full force and
effect after such termination.

 

13

--------------------------------------------------------------------------------


 

(k)           No Waiver. A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which such party would otherwise have on any future occasion.  No failure
to exercise nor any delay in exercising on the part of any party hereto, any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.

 

(l)            Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

 

(m)          Offset.  Whenever the Company or any of its Subsidiaries is
obligated to pay any sum to Executive or any Affiliate or related person thereof
pursuant to this Agreement, any bona fide debts that Executive or such Affiliate
or related person owes to the Company or any of its Subsidiaries may be deducted
from that sum before payment.

 

(n)           Indemnification and Reimbursement of Payments on Behalf of
Executive.  The Company and its Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, provincial, local or foreign withholding taxes,
excise taxes, or employment taxes (“Taxes”) imposed with respect to Executive’s
compensation or other payments from the Company or any of its Subsidiaries or
Executive’s ownership interest in the Company, including, but not limited to,
wages, bonuses, dividends, the receipt or exercise of stock options and/or the
receipt or vesting of restricted stock.

 

(o)           Insurance and Indemnification.  For the period from the date of
this Agreement through at least the tenth anniversary of the Employee’s
termination of employment from the Employer, the Employer shall maintain the
Employee as an insured party on all directors’ and officers’ insurance
maintained by the Employer for the benefit of its directors and officers on at
least the same basis as all other covered individuals and provide the Employee
with at least the same corporate indemnification as it provides to the peer
executives of the Employer.

 

 

[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

 

ON ASSIGNMENT, INC.

 

 

 

 

 

By:

/s/ Joseph Peterson, M.D.

 

 

 

Joseph Peterson, M.D.

 

 

President and Chief Executive Officer

 

 

 

 

 

/s/ Peter T. Dameris

 

 

PETER T. DAMERIS

 

15

--------------------------------------------------------------------------------